                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 19-cr-20469
                                                   Hon. Matthew F. Leitman
v.

VINCENT LEONARD CELENTANO,

          Defendant.
__________________________________________________________________/

                         AGREED PROTECTIVE ORDER

      Upon Motion of the Government, pursuant to Rule 16 of the Federal Rules

of Criminal Procedure for a protective order which prohibits the disclosure of

materials provided in discovery, and information contained therein, by defense

counsel except for the purpose of the legal defense in the case captioned above,

and which restricts the disclosure and use of materials by Defendant, it is hereby

ORDERED, as follows:

      1.    With respect to all “Discovery Materials”, or the information

contained therein, disclosed by the government to defense counsel of record in this

case, such defense counsel of record and their agents (members of defense

counsels' offices who are directly engaged in assisting in the legal defense of this

case, and other persons engaged by defense counsel of record for the purpose of
assisting in the legal defense of this case) may further disclose such materials to

others (“potential witnesses”), or information contained therein, only for the

purpose of the legal defense of the above-captioned case. Discovery Materials are

defined as: tax returns and return information, as defined in 26 U.S.C. § 6103;

financial records, as defined in 12 U.S.C. § 3401; grand jury transcripts; civil

deposition transcripts; interview summaries; and any other documents and/or

recordings containing personal identifying information such as names, dates of

birth, addresses, bank accounts and/or routing numbers, and social security

numbers of anyone other than Defendant Celentano.

      2.     Defense counsel of record may disclose Discovery Materials, or the

information contained therein, to potential witnesses only for the purpose of the

legal defense of this matter, provided that defense counsel have made a good faith

determination that such disclosure is necessary to the proper preparation of the

legal defense in this case. Copies of such materials, however, shall only be shown

or played, and shall not be given, to such potential witnesses. In addition, defense

counsel of record must redact any social security numbers, dates of birth, home

addresses, names of minor children, and financial account numbers of third parties

from the copies of materials shown to or played for such potential witnesses.



                                         2
         3.   Prior to disclosing any Discovery Materials, or the information

contained therein, to any potential witness, and/or Defendant as set forth in

Paragraphs 1 and 2 of this Order, defense counsel of record shall fully explain the

terms of this Order and obtain from each potential witness, and/or Defendant to

whom such disclosure is made, an acknowledgment of the terms of this Order and

their agreement to comply with its terms.        Each potential witness to whom

disclosure is made by defense counsel shall endorse a copy of the

Acknowledgement, attached hereto as Exhibit 1, and defense counsel of record

shall maintain such copies of endorsed Acknowledgements until the conclusion of

this matter. In the event that a potential witness declines to endorse a copy of the

Acknowledgement, defense counsel of record shall file notice with the Court that

such a disclosure has been made and that the named potential witness has been

informed of the content of the Order. Such filings shall be filed under seal and ex

parte.

         4.   In the event there is reason to believe that an improper disclosure of

Discovery Materials has been made, upon a showing by the Government to the

Court of the same, the Government shall have access to the relevant endorsed

copies of the endorsed Acknowledgement maintained by defense counsel of record

under this Order.

                                          3
      5.    No Defendant, nor any other person receiving from defense counsel of

record, or their agents, Discovery Materials, or the information contained therein,

that have been disclosed to defense counsel by the government in this case, is

permitted to further disseminate or further disclose such Discovery Materials, or

the information contained therein, for any purpose at any time.

      6.    This Order only extends to the disclosure of materials that were

obtained through discovery productions, filings, proceedings, or by any other

means related to the above-referenced matter and does not extend to materials that

were obtained by means that are unrelated to the above-referenced matter.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 2. 2019



APPROVED AS TO FORM AND ENTRY:                            November 26, 2019


/s/ Mark McDonald
MARK MCDONALD (VA 72198)
ERIC C. SCHMALE (DC 1013508)
Trial Attorneys
U.S. Department of Justice, Tax Division
150 M Street, NE
Washington D.C. 20002
Phone: (202) 305-2672
                                         4
Mark.S.McDonald@usdoj.gov

_/s/ Walter J. Piszczatowski________________
Walter J. Piszczatowski (MI P27158)
Attorney for Defendant Vincent Leonard Celentano
Hertz Schram PC
1760 S Telegraph Rd Ste 300
Bloomfield Hills, MI 48302-0183
(866) 224-2545
wallyp@hertzschram.com




                                      5
Exhibit 1




    6
                                 Acknowledgment

      No person receiving Discovery Materials from defense counsel of record, or

their agents, that have been disclosed to defense counsel by the government in this

case, is permitted to further disseminate or further disclose such Discovery

Materials, or the information contained therein, for any purpose at any time.



Date: __________________________             __________________________

                                             Witness


                                             __________________________

                                             Witness Name (Printed)
